
	
		I
		111th CONGRESS
		1st Session
		H. R. 2804
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XXI of the Social Security Act to require
		  12-month continuous coverage under the State Children’s Health Insurance
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Continuous Coverage under SCHIP Act of
			 2009.
		2.Requirement of
			 12-month continuous coverage under SCHIP
			(a)In
			 generalSection 2102(b) of the Social Security Act (42 U.S.C.
			 1397bb(b)) is amended by adding at the end the following new paragraph:
				
					(6)Requirement for
				12-month continuous eligibilityIn the case of a State child
				health plan that provides child health assistance under this title through a
				means other than described in section 2101(a)(2), the plan shall provide for
				implementation under this title of the 12-month continuous eligibility option
				described in section 1902(e)(12) for targeted low-income children whose family
				income is below 200 percent of the poverty line.
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to determinations (and redeterminations) of
			 eligibility made on or after October 1, 2009.
			
